Citation Nr: 0922378	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 to June 1955.  
He was awarded the Combat Infantryman Badge (CIB) and the 
Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from February 2005 and June 2006 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that remand is necessary for the RO to 
consider in the first instance evidence, pertinent to the 
issues on appeal, that has been added to the record since the 
last supplemental statement of the case was issued in October 
2007.  See 38 C.F.R. § 20.1304 (2008); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (noting that where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether a veteran has been 
prejudiced thereby).  The evidence added to the record since 
the October 2007 supplemental statement of the case includes 
a private psychosocial assessment and employability 
evaluation, dated in January 2008, VA treatment records, a 
letter notifying the Veteran of an orthopedic follow-up at VA 
expense at a private facility on May 30, 2008, and a form 
from this private facility, dated May 29, 2008 and signed by 
the Veteran, indicating that the Veteran was seen for his 
knees/legs/feet (noting that these were cold weather injuries 
from Korea in 1950-1951).  As the RO has not yet considered 
the foregoing evidence, the Board finds that consideration of 
such evidence by the Board in the first instance would 
prejudice the Veteran.  The Board also notes that the medical 
report, if any, from the May 2008 clinical appointment at 
this private facility has not been associated with the claims 
file.  Therefore, the Board finds that an effort should be 
made to associate this medical report, if any, with the 
claims file prior to appellate consideration.

Additionally, there appears to be outstanding treatment 
records from a private podiatrist.  At the February 2007 RO 
hearing, the Veteran referenced receiving treatment from a 
private podiatrist.  (See RO Transcript "Tr." at 8.)  The 
Board notes that the record does not contain the 
aforementioned private treatment records nor have any 
attempts been made to obtain these records.  In light of the 
foregoing, the Board finds that reasonable efforts should be 
made to associate the treatment reports identified by the 
Veteran with his VA claims file.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).

Regarding the service connection claim, the Board notes that 
the record contains competent lay evidence of persistent or 
recurrent symptoms of disability.  In this regard, the 
Veteran testified at the February 2007 RO hearing that he 
gets tingling, aching, and numbness in his feet and that 
these have bothered him since service.  (RO Tr. at 4.)  See 
also VA podiatry report, dated in May 2008 (noting two active 
outpatient medications directed to be applied to the 
Veteran's feet).

The Veteran's DD Form 214 reveals that his most significant 
duty assignment was tank commander.  The DD Form 214 also 
reflects that the Veteran received the CIB, Purple Heart 
Medal, and Korean Service Medal as well as a gun shot wound 
(GSW) to the left forearm in May 1951 and a GSW to the right 
hand in March 1951.  It also notes that the Veteran had 
approximately 1 year and 7 months of foreign and/or sea 
service.  

The Veteran contends that he participated in Chosin Reservoir 
in Korea in 1950.  (February 2007 RO Tr. at 3, 8.)  Available 
service treatment records indicate that the Veteran was 
hospitalized in Korea.  In this regard, the Board notes that 
only a few copies of the Veteran's service treatment records 
have been associated with the claims file and the remaining 
records are presumed to be lost or unavailable.  See January 
1975 Response from National Personnel Records Center (noting 
that available records were forwarded).  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Additionally, in light of the 
Veteran's contentions that he was exposed to cold weather in 
conjunction with combat action (as evidenced by receipt of 
the CIB and Purple Heart Medal) while serving in Korea, the 
Board finds that the Veteran's lay statements and testimony 
indicate in-service incurrence of cold weather injury.  See 
38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).  The Veteran testified that it was very cold in 
Korea and his feet became numb.  (February 2007 RO Tr. at 4.)  
Indeed, the Board notes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing cold weather in service and having numbness in 
his feet.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Despite the foregoing, the record does not 
reflect that the Veteran has had a VA examination to 
determine the etiology of any disability of his feet.  
Therefore, the Board finds that a VA examination and clinical 
opinion is warranted as such would be useful in the de novo 
adjudication of the Veteran's claim.  See 38 C.F.R. 
§ 3.159(c)(4) (stating that a medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board notes that medical evidence of record 
reflects that the Veteran may be too disabled to work due to 
service-connected disability.  A private medical report from 
E.M.T., Ph.D, dated in January 2008, notes a diagnosis of 
PTSD and it includes an opinion that the Veteran "is not a 
viable rehabilitation candidate, nor is he capable of 
sustaining substantial gainful work activity."  It was also 
noted that the Veteran retired "due to difficulties getting 
along with people at work and continued PTSD symptoms."  The 
Board construes this evidence as raising an informal claim 
for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a TDIU).  The Board notes that a 
claim of TDIU has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes.  
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2008); 38 C.F.R. § 
20.101 (2008); VAOPGCPREC 6-96.  As such, the Board finds 
that the AOJ should adjudicate entitlement to this VA 
compensation benefit in the first instance on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the appellant and request him 
to identify the complete name, address, 
and approximate dates of treatment by a 
private podiatrist regarding his feet (as 
referenced at the February 2007 RO 
hearing), on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the Veteran to 
complete additional VA Form 21-4142 for 
any other medical care providers who may 
possess additional records referable to 
treatment regarding his feet and/or PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file the Veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Also, notify 
the Veteran that he may obtain the 
evidence himself and send it to VA.  

2.  Associate with the claims file a copy 
of the report of a May 2008 private 
orthopedic follow-up clinical evaluation 
(at VA expense), if any.  If necessary, 
obtain proper authorization from the 
Veteran.  If additional records do not 
exist, the claims file must indicate this 
fact and the appellant and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to submit the sought-after 
records.

3.  Obtain all of the Veteran's VA 
treatment records and progress reports 
from September 2007 until present located 
at the VA medical center in Saginaw, 
Michigan or any other VA facility where 
the Veteran received treatment regarding 
his feet or service-connected PTSD.  If 
no records are available, the claims 
folder must indicate this fact.  Also, 
provide the appellant with notice of any 
inability to obtain these records.

4.  Arrange for the Veteran to be 
examined by an appropriate VA examiner to 
determine the nature and etiology of all 
disability of the feet, claimed as cold 
injury residuals.  Perform all necessary 
tests and report all clinical 
manifestations in detail.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current disability of 
the Veteran's feet is due to cold injury 
in service.  

The examiner must be advised that VA has 
conceded that the Veteran was exposed to 
cold weather in service, in Korea, but 
requires clinical review to determine 
whether such cold weather exposure 
resulted in frostbite of the feet, and 
any current residual(s).  

The examiner is requested to provide a 
thorough rationale for all opinions, as a 
matter of medical probability, based on 
his or her clinical experience, medical 
expertise, established medical 
principles, and the evidence of record.  
The clinician should review the claims 
folder and this fact should be noted in 
the accompanying medical report.

5.  The AOJ should take the appropriate 
steps to develop the issue of entitlement 
to a total disability rating based on 
individual unemployability due to 
service-connected disability, to include 
consistent with VA's duties to notify and 
assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such as obtaining a 
completed VA Form 21-8940 from the 
Veteran and/or obtaining a medical 
opinion.  Notice of the determination and 
his appellate rights should be provided 
to the Veteran and his representative.

6.  Thereafter, readjudicate the issues 
on appeal of (1) entitlement to an 
initial rating in excess of 30 percent 
for PTSD, and (2) entitlement to service 
connection for residuals of cold injury 
of the feet, considering all evidence, to 
include any evidence added to the record 
since the last supplemental statement of 
the case that was issued in October 2007.  
If any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


